Citation Nr: 1544602	
Decision Date: 10/20/15    Archive Date: 10/29/15

DOCKET NO.  14-10 114	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1. Entitlement to service connection for posttraumatic stress disorder (PTSD).  

2. Entitlement to service connection for an acquired psychiatric disability other than PTSD, to include depression.  


ATTORNEY FOR THE BOARD

T. Casey, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1972 to August 1974.  

These matters are before the Board of Veterans' Appeals (Board) on appeal from a March 2012 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO), which denied service connection for PTSD.  
As an initial matter, the Board notes that the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  The record reflects psychiatric diagnoses of PTSD and depressive disorder, and major depression.  Accordingly, the Board has recharacterized the issues on appeal as reflected on the title page of this decision.  

The rating decision on appeal addressed only PTSD.  As the Agency of Original Jurisdiction (AOJ) has not developed or adjudicated the matter of service connection for an acquired psychiatric disability other than PTSD, to include depression, the issue is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDING OF FACT

Any current diagnosis of PTSD is not based on a verified stressor; the preponderance of the evidence is against a finding that the Veteran's PTSD is related to service.  


CONCLUSION OF LAW

Service connection for PTSD is not warranted.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2015).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The requirements of 38 U.S.C.A. §§ 5103 and 5103A (West 2014) have been met.  By correspondence dated in May 2011, VA notified the Veteran of the information needed to substantiate his claim of service connection for PTSD, to include notice of the information that he was responsible for providing and of the evidence that VA would attempt to obtain, as well as how VA assigns disability ratings and effective dates of awards.  

The Veteran's service treatment records (STRs) and pertinent postservice treatment records have been secured.  The RO did not arrange for a VA examination/opinion as to the claim decided herein because such was not necessary.  Absent any competent (medical) evidence suggesting that the Veteran had a related disease or injury in service, or that there is a verifiable stressor event in service, an examination to secure a medical nexus opinion is not warranted.  See 38 C.F.R. § 3.159(c)(4); Duenas v. Principi, 18 Vet. App. 512, 516 (2004).  The Board finds that the record as it stands includes adequate competent evidence to allow the Board to decide this matter, and that no further development of the evidentiary record is necessary.  See generally 38 C.F.R. § 3.159(c)(4).  The Veteran has not identified any pertinent evidence that remains outstanding.  VA's duty to assist is met.  

Legal Criteria, Factual Background, and Analysis

Service connection may be granted for disability resulting from personal injury suffered or disease contracted during active military service, or for aggravation of a pre-existing injury suffered, or disease contracted, during service.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.304.  Service connection for PTSD requires:  (1) medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); (2) credible supporting evidence that the claimed in-service stressor actually occurred; and (3) medical evidence of a link, or causal nexus, between current symptomatology and the claimed in-service stressor.  38 C.F.R. § 3.304(f).  

If a stressor claimed by a Veteran is related to the Veteran's "fear of hostile military or terrorist activity" and a VA or VA-contracted psychiatrist or psychologist confirms that the claimed stressor is adequate to support a diagnosis of PTSD, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor so long as there is not clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the Veteran's service.  38 C.F.R. § 3.304(f)(3).  

The Board has reviewed the Veteran's entire record with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claim.  

The Veteran's STRs show that in April and May 1974 the Veteran reported dizziness and right facial numbness of several months duration.  The Veteran indicated that a work-up at a civilian hospital was completely normal.  The diagnosis was rule out demyelinating disease - unlikely.  A May 1974 STR indicates that examination was normal; the impression was "no disease."  It was noted that the Veteran was probably malingering.  Otherwise, the STRs, including a March 1974 separation examination report and report of medical history, are silent for any complaints, treatment, findings, or diagnosis related to a psychiatric disorder or a stroke.  

February and July 2011 statements from L.G., M.A., and A.F., Ph.D., indicate that the Veteran has a diagnosis of PTSD.  The Veteran reported that he watched a member of his platoon shoot and kill the drill sergeant, and that while he was stationed in Germany he lost a close friend who choked on his own vomit in his sleep.  L.G. and A.F.'s statements note that the Veteran reported having a stroke in 1972 with residuals of equilibrium problems, blurred vision, and facial numbing.  

August 2011 responses from the Defense Casualty Analysis System indicate that there are no records of an incident or death between August 31, 1972, and December 18, 1972, in Kentucky, or between January 17, 1973, and August 12, 1974, in Germany.  

An October 2011 response from the Defense Personnel Records Information System indicates that a search of the available casualty data for the calendar year 1972 did not document any soldiers killed at Fort Knox, Kentucky, during the period indicated by the Veteran.  Additionally, after extensive research of other available historical documents, there was no documentation of an incident involving the death of a drill sergeant as described by the Veteran.  

A December 2011 response from the U.S. Army Crime Records Center indicates that there are no records of investigative reports related to a basic trainee with C Company, 12th Battalion, 5th Brigade, of the US Army shooting and killing a drill sergeant at Fort Knox, Kentucky, between August 31, 1972 and October 30, 1972.  
A March 2012 response from the National Personnel Records Center indicates that an investigation of morning reports did not find any remarks on the shooting of a drill sergeant alleged by the Veteran.  

An March 2012 formal finding by the RO indicates that the stressor events alleged by the Veteran, including the killing of a drill sergeant during basic training and the choking death of his friend in Germany, could not be verified.  

A July 2012 statement from E.H., M.D., indicates that the Veteran has a diagnosis of PTSD.  Dr. E.H. states that the Veteran reported he had witnessed his drill sergeant killed on the firing range in Louisville, Kentucky, lost close friends in Germany, and had a mild stroke while on leave from Germany.  Dr. E.H. opined that the Veteran's PTSD is service connected.  

A February 2015 PTSD disability benefits questionnaire completed by Dr. E.H. shows a diagnosis of PTSD.  It does not indicate the stressor event that is the basis for the diagnosis.  

Private treatment records from Dr. E.H. reflect a diagnosis and treatment of PTSD, and note that the Veteran reported he had a stroke in service and was in the hospital for 2 weeks.  

The Veteran has reported 3 stressors events that allegedly occurred during his service.  He contends that he witnessed a member of his platoon shoot and kill a drill sergeant during boot camp; while stationed in Germany, he lost a close friend who choked on his own vomit in his sleep; and he had a stroke in May 1974.  Private treatment records from Dr. E.H., and from L.G. and A.F., reflect diagnoses of PTSD based on these 3 reported stressor events.  

In March 2012, the RO made a formal finding on the unavailability of verifiable stressor information regarding the alleged killing of a drill sergeant during basic training and the choking death of the Veteran's friend in Germany.  Therefore, the Veteran's accounts of these 2 stressors have been determined to be either uncorroborated or incapable of corroboration based on the information available.  

Regarding the Veteran's alleged stressor of sustaining a stroke in service, the Board notes that the STRs are silent for any complaints, treatment, findings, or diagnosis of a stroke.  The Veteran asserts that he suffered a stroke in May 1974.  However, in May 1974 he reported that a work-up at a private hospital for dizziness and numbness of the face several months prior was completely normal.  Additionally, the STRs show that a neurological evaluation in May 1974 was normal; the impression was "no disease," and it was noted that the Veteran was probably malingering.  Furthermore, the Veteran's more recent assertions that he had a stroke in service are inconsistent with his May 1974 reports to treatment providers in service.  See Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy because the declarant has a strong motive to tell the truth in order to receive proper care.)  Based on the foregoing, the Board finds that the Veteran's assertion that he sustained a stroke in service is not credible.  Consequently, his account of a stroke in service cannot serve as a valid underlying basis for a diagnosis of PTSD.  

The Veteran does not contend, and the evidence does not show, that he engaged in combat with the enemy.  Consequently, his alleged stressors for a diagnosis of PTSD must be corroborated by credible supporting evidence.  However, his non-combat stressors are not corroborated, and he has not received a diagnosis of PTSD that is based on a stressor that is corroborated.  

The Board observes that the relaxed evidentiary standards of 38 C.F.R. § 3.304(f)(3) do not apply in this case given the circumstances of the Veteran's service and the nature of his allegations.  

As noted above, private treatment records from Dr. E.H., and from L.G. and A.F., do show diagnoses of PTSD.  However, such diagnoses are based on the Veteran's accounts of stressor events that are unsupported or deemed not credible.  A medical opinion premised upon an unsubstantiated (or incredible) is of no probative value and does not serve to verify the occurrences described.  See Swann v. Brown, 5 Vet. App. 229, 233 (19993); see also Moreau v. Brown, 9 Vet. App. 389, 395-96 (1996) (an opinion by a mental health professional based on a postservice examination of the Veteran cannot be used to establish the occurrence of a stressor).  Therefore, these diagnoses lack probative value.  

PTSD is not a condition capable of lay diagnosis, nor is it the type of condition that can be causally related to military service without medical expertise (in the absence of continuity since service).  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  The etiology of PTSD is a matter of medical complexity.  Although the Veteran is competent to report symptoms he may have experienced in service and thereafter, his statements as to the diagnosis and etiology of PTSD do not constitute probative evidence in the matter.  

In summary, the record does not show that the Veteran engaged in combat with the enemy, the alleged non-combat stressor events are either not corroborated or not credible, and there is no valid diagnosis of PTSD based upon any verified stressor.  The threshold requirements for establishing service connection for PTSD are not met, and service connection for such disability is not warranted.  

In light of the foregoing, the Board finds that the preponderance of the evidence is against the Veteran's claim of service connection for PTSD, and the appeal in the matter must be denied.  



ORDER

The appeal seeking service connection for PTSD is denied.  


REMAND

The rating decision on appeal and the statement of the case (SOC) addressed only PTSD.  As the AOJ has not developed or adjudicated the matter of service connection for an acquired psychiatric disability other than PTSD, to include depression, this must be done on remand for compliance with due process.  Additionally, any records of VA treatment the Veteran may have received for his psychiatric disability may contain potentially relevant evidence, are constructively of record, and must be secured.  

Accordingly, the case is REMANDED for the following action:

1. The AOJ should send the Veteran a letter providing him all VCAA-mandated notice for his claim of service connection for an acquired psychiatric disability other than PTSD, to include depression, and afford him opportunity to respond.  Arrange for any development in the matter suggested by his response.  

2. The AOJ should secure for the record any clinical records of VA treatment the Veteran has received for his psychiatric disability.  

3. The AOJ should review the record and adjudicate the remaining claim of service connection for an acquired psychiatric disability other than PTSD, to include depression.  If it remains denied, the AOJ should issue an appropriate SOC and afford the Veteran opportunity to respond.  The case should then be returned to the Board, if in order, for further review.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
M.C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals  
Department of Veterans Affairs


